Wallace, 'J.,
delivered the following opinion, Erodes, C. J., concurring:
I concur in the judgment on the ground that no lien, and, consequently, no liability to immediate taxation had accrued upon the note and mortgage at the time they were assessed. I think that the lien is inseparable from the liability itself, and as the statute provided at that time that the lien should attach on the first Monday of March of each year, it follows that the property to be taxed must have been in existence at that time, and that its non-existence at that time, as in this case, is conclusive agajnst the asserted right to impose the tax in question.